DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Claim Objections
Claim 17 is objected to because of the following informalities:  
Claim 17 should be amended to “the insulating unit comprises: a first insulating portion coupled to the end .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 12 “wherein an insulating unit and an insulating housing covering the insulating unit and electrically connected to the stator are sequentially coupled to each end portion of the stator in the lengthwise direction of the stator” is unclear. 
The specification discloses the insulating unit 1300 and insulating housing 1400 are made of insulation material (figs 4-5, pg 50, lns 19-22 & pg 61, lns 1-5). Therefore it is unclear how the insulating unit and insulating housing are electrically connected to the stator. In order to further prosecution examiner will interpret the limitation as the insulating unit and insulating housing are connected to the stator. Claims 13-15 are rejected since they depend on claim 12.
In claim 12 “wherein an insulating unit and an insulating housing covering the insulating unit and electrically connected to the stator are sequentially coupled to each end portion of the stator in the lengthwise direction of the stator” is unclear. 
In claim 5, which claim 12 depends, “an insulating unit is coupled to an end portion of the stator in the lengthwise direction of the stator” is recited, disclosing one insulating unit 1300 coupled to one side of the stator 1100. 
From the specification it is shown there are two insulating units 1300a and 1300b and two insulating housings 1400a and 1400b. But the claim language is unclear since one insulating unit is connected to each end of the stator in the lengthwise direction. 
It is suggested applicant amend the limitation so it recites an additional insulating unit with an insulating housing or change the limitation in this manner: “wherein [[an]] the insulating unit and an insulating housing covering the insulating unit and electrically connected to the stator are sequentially coupled to [[each]] the end portion of the stator in the lengthwise direction of the stator”. Claims 13-15 are rejected since they depend on claim 12.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US20170292517, “Lee”).
Re claim 1, Lee discloses an electric compressor, comprising: 
a main housing 101 (figs 1-2, para [0075]) extending in a lengthwise direction (figs 1-2); 
a motor part 103 (fig 1, para [0075]) disposed in the main housing 101 (fig 1) and comprising: 
a stator 131 (fig 1, para [0078]) comprising a rotor accommodating portion (fig 1); and 
a rotor 132 (fig 1, para [0076]) rotatably disposed in the rotor accommodating portion of the stator 131 (fig 1); 
a compression part 104 (fig 1, para [0075]) rotatably connected to the motor part 103 (fig 1, para [0075]) and configured to receive a rotational force from the motor part 103 and compress a refrigerant (fig 1, para [0075]); and 
an inverter part 106 (fig 1, para [0075]) electrically connected to the motor part 103 and configured to apply power to the stator 131 (para [0094]), 
wherein the motor part 103 is disposed in a motor room formed inside the main housing 101 (fig 1, para [0079], portion of 101 w/ 131), 
wherein the stator 131 comprises a plurality of insulating protrusions 131c (figs 1 & 15-17, para [0133]) protruding from an outer circumferential surface of the stator 131 (figs 15-17, para [0133]) to increase a surface area of the outer circumferential surface (figs 15-17, para [0133], surface area increased as compared to stator w/o insulating protrusions), and 
wherein the plurality of insulating protrusions 131c is configured to be brought into contact with an inner circumferential surface of the motor room (figs 1 & 16-17, para [0133] & [0135]).
Re claim 11, Lee discloses claim 1 as discussed above and further discloses a connector unit 182 (figs 2-5, para [0085]) configured to electrically connect the inverter part 106 and the motor part 103 (para [0085]), wherein the connector unit 182 comprises: 
a support member (figs 2, 5 & below) defining a body of the connector unit (figs 2, 5 & below); and 
an electric member (figs 2, 5 & below) coupled to the support member in a penetrating manner (figs 2-5 & below), and 
wherein one side of the electric member is electrically connected to the inverter part 106 (figs 2-3, 5 & below, para [0085]), and another side of the electric member is electrically connected to the motor part 103 (figs 2-3, 5 & below, para [0085]).

    PNG
    media_image1.png
    400
    528
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    235
    390
    media_image2.png
    Greyscale


	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims  2 and 4,  are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Okuma et al. (JP2006191702, “Okuma”).
Re claim 2, Lee discloses claim 1 as discussed above and further discloses the outer circumferential surface comprises: a first region comprising the plurality of insulating protrusions spaced apart from one another by a predetermined distance.
Lee is silent with respect to a second region comprising adjacent insulating protrusions, among the plurality of insulating protrusions, spaced apart from each other by another predetermined distance different from the predetermined distance.
Okuma discloses a second region (figs 16 & below, pg 13, lns 32-45) comprising adjacent insulating protrusions (figs 16 & below), among the plurality of insulating protrusions, spaced apart from each other by another predetermined distance different from the predetermined distance (figs 16 & below).

    PNG
    media_image3.png
    312
    457
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the circumferential surface of Lee with a second region comprising adjacent insulating protrusions, among the plurality of insulating protrusions, spaced apart from each other by another predetermined distance different from the predetermined distance, as disclosed by Okuma, in order to secure the stator in the housing with reduced iron loss, as taught by Okuma (pg 8, last ln & pg 9, lns 1-23), as well as providing different insulating protrusion for different cooling configurations, as demonstrated by Okuma (figs 14-16, pg 13, lns 42-45).
Re claim 4, Lee in view of Okuma  discloses claim 2. Lee further discloses the stator 131 has a cylindrical shape extending in a lengthwise direction thereof (figs 1 & 15-17), and wherein the plurality of insulating protrusions 131c is configured to extend from the outer circumferential surface of the stator 131 in the lengthwise direction of the stator 131 (figs 15-17), so that a refrigerant flows from the motor part 103 toward the compression part 104 through spaces 101c (fig 1, para [0078]) formed by the plurality of insulating protrusions 131c spaced apart from one another (figs 1 & 15-17, para [0078]).

Claim  3 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Okuma and in further view of Kobayashi et al. (US20070273239, “Kobayashi”).
Re claim 3, Lee in view of Okuma discloses claim 2 as discussed above. Lee is silent with respect to a coupling protrusion is configured to protrude from the inner circumferential surface of the motor room, and wherein the coupling protrusion is configured to allow the plurality of insulating protrusions to be brought into contact and inserted into a coupling space formed between the adjacent insulating protrusions located in the second region and spaced apart from each other by the another predetermined distance.
Kobayashi discloses a coupling protrusion (figs 6a-b & below) is configured to protrude from the inner circumferential surface of the motor room 92 (figs 6a-b & below, 93 forms inner circ. surface), and wherein the coupling protrusion is configured to allow the plurality of insulating protrusions 91 (figs 6a-b & below) to be brought into contact and inserted into a coupling space formed between the adjacent insulating protrusions 91 located in the second region and spaced apart from each other by the another predetermined distance (figs 6a-b & below).

    PNG
    media_image4.png
    423
    550
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the motor room of Lee in view of Okuma to include a coupling protrusion is configured to protrude from the inner circumferential surface of the motor room, and wherein the coupling protrusion is configured to allow the plurality of insulating protrusions to be brought into contact and inserted into a coupling space formed between the adjacent insulating protrusions located in the second region and spaced apart from each other by the another predetermined distance, as disclosed by Kobayashi, in order to fix the stator to the housing, as taught by Kobayashi (para [0004]).

Claims 5-8, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Sears et al. (US20090324435, “Sears”).
Re claim 5, Lee discloses claim 1 as discussed above but is silent with respect to an insulating unit is coupled to an end portion of the stator in the lengthwise direction of the stator, and wherein the insulating unit is configured to insulate the stator and comprises a cross-section corresponding to the stator.
Sears discloses an insulating unit 20 (figs 1-3, para [0042]) is coupled to an end portion of the stator 40 in the lengthwise direction of the stator 40 (figs 1-3), and wherein the insulating unit 20 is configured to insulate the stator 40 and comprises a cross-section corresponding to the stator 40 (figs 1-3, para [0042] & [0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the stator of Lee with an insulating unit is coupled to an end portion of the stator in the lengthwise direction of the stator, and wherein the insulating unit is configured to insulate the stator and comprises a cross-section corresponding to the stator, as disclosed by Sears, in order to insulate the stator core from the windings, as taught by Sears (para [0044]).
Re claim 6, Lee in view of Sears disclose claim 5 as discussed above. Lee is silent with respect to the stator comprises a coupling groove recessed by a predetermined distance into one side surface of the stator facing the insulating unit, and wherein the insulating unit comprises a coupling protrusion protruding by the predetermined distance from one side surface of the insulating unit facing the stator, wherein the coupling protrusion is configured to be inserted into the coupling groove.
Sears discloses the stator 40 comprises a coupling groove 46 (fig 1, para [0048]) recessed by a predetermined distance into one side surface of the stator 40 facing the insulating unit 20 (fig 1), and 
wherein the insulating unit 20 comprises a coupling protrusion 70 (figs 1-2, para [0048]) protruding by the predetermined distance from one side surface of the insulating unit 20 facing the stator 40 (figs 1-2), wherein the coupling protrusion 70 is configured to be inserted into the coupling groove 46 (fig 1, para [0048]).
Re claim 7, Lee in view of Sears disclose claim 6 as discussed above. Lee further discloses the stator 131 comprises: 
an outer circumferential portion defining an outer circumference of the stator 131 (fig 5, annular portion of 131 that 131c & 131a radially extend from); and a plurality of teeth 131a protruding radially inward from the outer circumferential portion of the stator 131 (para [0132]). 
Lee is silent with respect to a plurality of coupling grooves is provided on one side surface of each of the plurality of teeth facing the insulating unit, and wherein a number of the plurality of coupling grooves formed in one of the plurality of teeth is different from a number of the plurality of coupling grooves formed in another one of the plurality of teeth.
Sears further discloses a plurality of coupling grooves 46 is provided on one side surface of each of the plurality of teeth 42 facing the insulating unit 20 (fig 1, para [0048]), and wherein a number of the plurality of coupling grooves 46 formed in one of the plurality of teeth 42 is different from a number of the plurality of coupling grooves 46 formed in another one of the plurality of teeth 42 (para [0048], teaches more or less protrusions 70/holes 46 can be provided in different locations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the coupling grooves of Lee in view of Sears so a plurality of coupling grooves is provided on one side surface of each of the plurality of teeth facing the insulating unit, and wherein a number of the plurality of coupling grooves formed in one of the plurality of teeth is different from a number of the plurality of coupling grooves formed in another one of the plurality of teeth, as disclosed by Sears, in order to self-adhere and align the insulating unit with the stator, as taught by Sears (para [0048]).
Re claim 8, Lee in view of Sears disclose claim 7 as discussed above. Lee is silent with respect to the insulating unit comprises: an insulation outer circumferential portion defining an outer circumference of the insulating unit; and a plurality of insulating teeth protruding radially inward from the insulation outer circumferential portion of the insulating unit, wherein a plurality of coupling protrusions is provided on one side surface of each of the plurality of insulating teeth facing the stator, and a number of the plurality of coupling protrusions formed on one of the plurality of insulating teeth is different from a number of the plurality of coupling protrusions formed on another one of the plurality of insulating teeth.
Sears further discloses the insulating unit 20 comprises: 
an insulation outer circumferential portion 60 (figs 1-2, para [0047]) defining an outer circumference of the insulating unit 20 (figs 1-2); and 
a plurality of insulating teeth 62 (figs 1-2, para [0047]) protruding radially inward from the insulation outer circumferential portion 60 of the insulating unit 20 (figs 1-2), 
wherein a plurality of coupling protrusions 70 is provided on one side surface of each of the plurality of insulating teeth 62 facing the stator 40 (figs 1-2), and 
a number of the plurality of coupling protrusions 70 formed on one of the plurality of insulating teeth 62 is different from a number of the plurality of coupling protrusions 70 formed on another one of the plurality of insulating teeth 62 (para [0048], teaches more or less protrusions 70/holes 46 can be provided in different locations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the insulating unit of Lee in view of Sears to comprise an insulation outer circumferential portion defining an outer circumference of the insulating unit; and a plurality of insulating teeth protruding radially inward from the insulation outer circumferential portion of the insulating unit, wherein a plurality of coupling protrusions is provided on one side surface of each of the plurality of insulating teeth facing the stator, and a number of the plurality of coupling protrusions formed on one of the plurality of insulating teeth is different from a number of the plurality of coupling protrusions formed on another one of the plurality of insulating teeth, as disclosed by Sears, in order to self-adhere and align the insulating unit with the stator, as taught by Sears (para [0048]).
Re claim 16, Lee in view of Sears disclose claim 5 as discussed above. Lee is silent with respect to the insulating unit is formed of a material with low thermal conductivity.
Sears further discloses the insulating unit 20 is formed of a material with low thermal conductivity (para [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the insulating unit of Lee in view of Sears to be formed of a material with low thermal conductivity, as disclosed by Sears, in order to provide a suitable material to insulate the stator from the windings.
Re claim 17/5/1, (note: adding limitations of claim 5 along with limitations of claim 17) Lee discloses claim 1 as discussed above but is silent with respect to:
to an insulating unit is coupled to an end portion of the stator in the lengthwise direction of the stator, and wherein the insulating unit is configured to insulate the stator and comprises a cross-section corresponding to the stator; and
the insulating unit comprises: a first insulating portion coupled to the end of portion of the stator facing the inverter part; and a second insulating portion coupled to another end portion of the stator opposite to the first insulating portion.
Sears discloses an insulating unit (figs 1-3, para [0042], includes 20 & 30) is coupled to an end portion of the stator 40 in the lengthwise direction of the stator 40 (figs 1-3, since both 20 & 30 are coupled to 40 then both 20 & 30 are coupled to at least one end portion of 40), and wherein the insulating unit is configured to insulate the stator 40 and comprises a cross-section corresponding to the stator 40 (figs 1-3, para [0042] & [0044]); and
the insulating unit comprises: a first insulating portion 20 coupled to the end of portion of the stator 40 (figs 1 & 3); and a second insulating portion 30 coupled to another end portion of the stator 40 opposite to the first insulating portion 20 (figs 1 & 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the stator of Lee with an insulating unit is coupled to an end portion of the stator in the lengthwise direction of the stator, and wherein the insulating unit is configured to insulate the stator and comprises a cross-section corresponding to the stator; and the insulating unit comprises: a first insulating portion coupled to the end of portion of the stator facing the inverter part; and a second insulating portion coupled to another end portion of the stator opposite to the first insulating portion, as disclosed by Sears, in order to insulate the stator core from the windings, as taught by Sears (para [0044]).
It is pointed out that Lee in view of Sears discloses the first insulating portion coupled to the end of portion of the stator facing the inverter part, since Lee discloses the end portion of the stator 131 facing the inverter part 106 (fig 1); and Sears discloses first and second insulating portions coupled to opposite ends of the stator 40 (fig 3). 
Re claim 20, Lee in view of Sears disclose claim 8 as discussed above. Lee is silent with respect to the plurality of insulating teeth are spaced apart from one another, and wherein spaces formed between adjacent insulating teeth are configured to accommodate a plurality of coils wound around the plurality of insulating teeth.
Sears further discloses the plurality of insulating teeth 62 are spaced apart from one another (figs 1-2), and wherein spaces formed between adjacent insulating teeth 60 are configured to accommodate a plurality of coils 44 wound around the plurality of insulating teeth 62 (fig 4, para [0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the insulating teeth of Lee in view of Sears to be spaced apart from one another, and wherein spaces formed between adjacent insulating teeth are configured to accommodate a plurality of coils wound around the plurality of insulating teeth, as disclosed by Sears, in order to insulate the stator core from the windings, as taught by Sears (para [0044]).
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Sears and in further view of Okamoto et al. (US20180321428, “Okamoto”).
Re claims 9 and 10, Lee in view of Sears disclose claim 5 as discussed above. Lee is silent with respect to:
 an insulating housing configured to cover the insulating unit is coupled to an end portion of the stator in the lengthwise direction of the stator, and wherein the end portion of the stator is coupled with the insulating unit; and
a coupling key protruding from one side of the insulating housing facing the insulating unit; and a coupling slot recessed into one side of the insulating unit facing the insulating housing, wherein the coupling key is configured to be inserted in the coupling slot when the insulating housing covers the insulating unit.
Okamoto discloses an insulating housing (figs 2-4 & 7, para [0027], includes 24-27) configured to cover the insulating unit (fig 2, para [0030], includes 222, 226 & 224, covers portion of axial end of insulating unit) is coupled to an end portion of the stator 2 in the lengthwise direction of the stator 2 (figs 2 & 4), and wherein the end portion of the stator 2 is coupled with the insulating unit (figs 2 & 4); and
a coupling key 275a (figs 4 & 7, para [0066]) protruding from one side of the insulating housing facing the insulating unit (figs 4 & 7); and a coupling slot 228 (figs 4 & 7, para [0066]) recessed into one side of the insulating unit facing the insulating housing 27 (figs 4 & 7), wherein the coupling key 275a is configured to be inserted in the coupling slot 228 when the insulating housing covers the insulating unit (figs 4 & 7, para [0066]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the insulating unit of Lee in view of Sears to comprise an insulating housing configured to cover the insulating unit is coupled to an end portion of the stator in the lengthwise direction of the stator, and wherein the end portion of the stator is coupled with the insulating unit; and a coupling key protruding from one side of the insulating housing facing the insulating unit; and a coupling slot recessed into one side of the insulating unit facing the insulating housing, wherein the coupling key is configured to be inserted in the coupling slot when the insulating housing covers the insulating unit, as disclosed by Okamoto, in order to provide an axial small space for the electrical connections of the coils, as taught by Okamoto (para [0003]-[0005] & [0089]).

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Guntermann et al. (US20190390679, “Guntermann”).
Re claim 12, Lee discloses claim 11 as discussed above but is silent with respect to a terminal unit detachably coupled to the another side of the electric member and configured to electrically connect the connector unit and the motor part, wherein an insulating unit and an insulating housing covering the insulating unit and electrically connected to the stator are sequentially coupled to each end portion of the stator in the lengthwise direction of the stator, the insulating unit being configured to insulate the stator and comprising a cross-section corresponding to the stator, and wherein a terminal accommodating portion is disposed in one side of the insulating housing facing the inverter part, the terminal accommodating portion comprising a space configured to accommodate the terminal unit.
Guntermann discloses a terminal unit 7b (figs 1a-b & 4a, para [0063], [0066] & [0069]) detachably coupled to the another side of the electric member 10 (figs 1-4a, para [0078]) and configured to electrically connect the connector unit (figs 2-4a, includes 10 & 15) and the motor part 1 (figs 1a-4a, para [0078]), 
wherein an insulating unit 4 (fig 1a, para [0064 & [0066]]) and an insulating housing 6 (figs 1a-b, para [0063]) covering the insulating unit 4 (figs 1a-b) and electrically connected to the stator 2 (as best understood by examiner connected to the stator, fig 1a) are sequentially coupled to each end portion of the stator 2 in the lengthwise direction of the stator 2 (fig 1a, since 4 & 6 are coupled to 2 then 4 & 6 are coupled to each end of 2), the insulating unit 4 being configured to insulate the stator 2 (fig 1a, para [0066]) and comprising a cross-section corresponding to the stator 2 (fig 1a), and 
wherein a terminal accommodating portion 7 (figs 1a-b & 4a, para [0063]) is disposed in one side of the insulating housing 6 facing the inverter part (fig 4a, para [0068] & [0081]-[0082]), the terminal accommodating portion 7 comprising a space configured to accommodate the terminal unit 7b (fig 1b, para [0063]).

    PNG
    media_image5.png
    400
    528
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    357
    508
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the stator of Lee with a terminal unit detachably coupled to the another side of the electric member and configured to electrically connect the connector unit and the motor part, wherein an insulating unit and an insulating housing covering the insulating unit and electrically connected to the stator are sequentially coupled to each end portion of the stator in the lengthwise direction of the stator, the insulating unit being configured to insulate the stator and comprising a cross-section corresponding to the stator, and wherein a terminal accommodating portion is disposed in one side of the insulating housing facing the inverter part, the terminal accommodating portion comprising a space configured to accommodate the terminal unit, as disclosed by Guntermann, in order to insulate the stator and provide electrical connection between the motor and the connector unit, as demonstrated by Guntermann.
Re claim 13, Lee in view of Guntermann disclose claim 12 as discussed above.  Lee further discloses a connector coupling portion 113a (fig 4, para [0090]) disposed on one side of the inverter part 106 facing the motor part 103 (figs 1 & 4), 
wherein the connector unit 182 is detachably coupled to the connector coupling portion 113a (fig 4, para [0090]), and 
wherein the connector coupling portion 113a comprises: 
a support member insertion groove recessed by a predetermined distance (fig 4, para [0092], groove w/ o-ring 184), wherein the support member is configured to be coupled to the support member insertion groove (figs 4 & above for claim 12); and 
an electric member insertion opening 183a (fig 4, para [0091]) formed in a penetrating manner (fig 4), wherein one side of the electric member is configured to be inserted in the electric member insertion opening 183a (fig 4).
Re claim 14, Lee in view of Guntermann disclose claim 13 as discussed above.  Lee is silent with respect to one side of the insulating housing facing the inverter part is configured to be brought into contact with one side of the inverter part facing the motor part when the connector unit is detachably coupled to the connector coupling portion.
Guntermann discloses one side of the insulating housing 6 facing the inverter part (fig 4a, para [0081]-[0082] & [0085], says 10 & 15 face the inverter implying 20 separates the motor part from the inverter part w/ 20 forming part of the inverter part) is configured to be brought into contact with one side of the inverter part facing the motor part 1 (fig 4a, side of 20 where 6 is mounted) when the connector unit (fig 4a, includes 10 & 15) is detachably coupled to the connector coupling portion 18 (fig 4a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the stator of Lee in view of Guntermann one side of the insulating housing facing the inverter part is configured to be brought into contact with one side of the inverter part facing the motor part when the connector unit is detachably coupled to the connector coupling portion, as disclosed by Guntermann, in order to insulate the stator and provide electrical connection between the motor and the connector unit, as demonstrated by Guntermann.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lee and Guntermann and in further view of Kim (KR20170053477, “Kim”).
Re claim 15, Lee in view of Guntermann disclose claim 12 as discussed above.  Lee the insulating housing comprises a housing outer circumferential portion formed in a ring shape and defining a body of the insulating housing, a snap protrusion is configured to protrude radially inward from one end portion of the housing outer circumferential portion facing the stator, the insulating unit comprises an insulation outer circumferential portion defining an outer circumference of the insulating unit, a snap coupling portion is recessed radially inward from one end portion of the insulation outer circumferential portion facing the stator, and the snap protrusion is fitted to the snap coupling portion when the insulating housing is coupled the insulating unit.
Guntermann further discloses the insulating housing 6 comprises a housing outer circumferential portion 6b (fig 1b, para [0071]) formed in a ring shape (fig 1b) and defining a body of the insulating housing 6 (fig 1b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the insulating housing of Lee in view of Guntermann to comprise a housing outer circumferential portion formed in a ring shape and defining a body of the insulating housing, as disclosed by Guntermann, in order to cover the winding of the stator, support the terminal accommodating portion 7 and conductor wire 9, as demonstrated by Guntermann (figs 1a-b).
Lee in view of Guntermann disclose claim 15 except for a snap protrusion is configured to protrude radially inward from one end portion of the housing outer circumferential portion facing the stator, the insulating unit comprises an insulation outer circumferential portion defining an outer circumference of the insulating unit, a snap coupling portion is recessed radially inward from one end portion of the insulation outer circumferential portion facing the stator, and the snap protrusion is fitted to the snap coupling portion when the insulating housing is coupled the insulating unit.
Kim discloses a snap protrusion 610 (fig 8, pg, 3, lns 52-53) is configured to protrude radially inward from one end portion of the housing outer circumferential portion 600 facing the stator 300 (figs 1 & 7-8), 
the insulating unit 332 (figs 7-8) comprises an insulation outer circumferential portion defining an outer circumference of the insulating unit (figs 7-8), 
a snap coupling portion 332a (figs 7-8, pg 4, lns 1-3) is recessed radially inward from one end portion of the insulation outer circumferential portion 600 facing the stator 300 (figs 7-8) , and 
the snap protrusion 610 is fitted to the snap coupling portion 332a when the insulating housing is coupled the insulating unit 332 (figs 1 & 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the insulating housing and insulating unit of Lee in view of Guntermann to comprise a snap protrusion is configured to protrude radially inward from one end portion of the housing outer circumferential portion facing the stator, the insulating unit comprises an insulation outer circumferential portion defining an outer circumference of the insulating unit, a snap coupling portion is recessed radially inward from one end portion of the insulation outer circumferential portion facing the stator, and the snap protrusion is fitted to the snap coupling portion when the insulating housing is coupled the insulating unit, as disclosed by Kim, in order to provide fastening means for the insulating housing to be coupled to the stator, as demonstrated by Kim.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Sears and in further view of Takano et al. (JP2016200122, “Takano”).
Re claims 18-19, Lee in view of Sears disclose claim 8 as discussed above. Lee is silent with respect to: 
the insulation outer circumferential portion comprises a stepped portion protruding from the insulation outer circumferential portion toward an insulating housing, the stepped portion being configured to be brought into contact with an inner circumferential surface of the insulating housing when the insulating unit is coupled to the insulating housing, and
the stepped portion protrudes from the insulation outer circumferential portion by different lengths.
Takano discloses the insulation outer circumferential portion 33b (figs 1-4, 6-7 & below, pg 4, lns 8-9) comprises a stepped portion (figs 1-4, 6-7 & below, includes 33d & portion between slits in 33 indicated below) protruding from the insulation outer circumferential portion 33b toward an insulating housing 34 (figs 2-4 & 6-7), the stepped portion being configured to be brought into contact with an inner circumferential surface of the insulating housing 34 when the insulating unit 33 is coupled to the insulating housing 34 (figs 4 & 6-7); and
the stepped portion protrudes from the insulation outer circumferential portion by different lengths (figs 4, 7 & below, 33d extends farther than other stepped portion as seen when comparing figs 4 & 7).
.

    PNG
    media_image7.png
    563
    615
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the insulation outer circumference portion of Lee in view of Sears to comprise a stepped portion protruding from the insulation outer circumferential portion toward an insulating housing, the stepped portion being configured to be brought into contact with an inner circumferential surface of the insulating housing when the insulating unit is coupled to the insulating housing; and the stepped portion protrudes from the insulation outer circumferential portion by different lengths, as disclosed by Takano, in order to secure the windings prevent scattering of the connection points of the windings and lead wires and support the insulating housing, as taught by Takano (figs 4 & 7, pg 5, lns 13-18).

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC JOHNSON/Examiner, Art Unit 2834